Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 7/28/22 are acknowledged; claims 1-3 and 5-20 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al. (US 20140091262) in view of Harris et al. (US 20070284110).
CLAIM 1:  Webber discloses a method.  The method comprises introducing a treatment fluid into a high temperature subterranean formation (see paragraph 0057).  The treatment fluid comprises an aqueous base fluid (see paragraph 0060), an acid (see, for example, paragraph 0041), a corrosion inhibitor comprising a combination of two corrosion inhibitors comprising a quaternary ammonium compound blend and a sulfur containing thioglycolic acid blend (see paragraph 0140, 0106).  Webber discloses inhibiting corrosion of a metal surface (the downhole equipment made of metal).
Webber fails to disclose a corrosion inhibitor intensifier selected from the group consisting of tetrahydrofurfuryl alcohol, tetrahydrofurfuryl amine, and any combination thereof.
Harris discloses a method of treating a wellbore with a corrosion inhibitor.
Harris discloses utilizing a tetrahydrofurfuryl alcohol with the corrosion inhibitor (see paragraph 0047).  The chemical will function the same regardless of the intended use of solvent or intensifier.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid of Webber to include the corrosion inhibitor intensifier of Harris as Harris teaches the use of tetrahydrofurfuryl alcohol is an option to produce the desired dissolution rate (paragraph 0048).
The combination fails to disclose the high temperature subterranean formation has a temperature of from about 125°C to about 204.4°C.
Examiner takes official notice that subterranean formations may reach the temperature of 125 to 204.4 degrees C.
It would be obvious to one of ordinary skill in the art at the time of filing to modify the method of the combination to be used in the known temperature ranges that are commonly found in subterranean formation as a matter of basic engineering to perform the desired task at the required location.
CLAIM 12:  Webber discloses a treatment fluid.  The treatment fluid comprises an aqueous base fluid (see paragraph 0060), an acid (paragraph 0041), a corrosion inhibitor comprising a combination of two corrosion inhibitors comprising a quaternary ammonium compound blend and a sulfur containing thioglycolic acid blend (see paragraph 0140, 0106).  
Webber fails to disclose a corrosion inhibitor intensifier selected from the group consisting of tetrahydrofurfuryl alcohol, tetrahydrofurfuryl amine, and any combination thereof; wherein the corrosion inhibitor intensifier enhances inhibitory corrosion action of a metal surface as described.
Harris discloses a method of treating a wellbore with a corrosion inhibitor.
Harris discloses utilizing a tetrahydrofurfuryl alcohol with the corrosion inhibitor (see paragraph 0047).  The chemical will function the same regardless of the intended use of solvent or intensifier.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid of Webber to include the corrosion inhibitor intensifier of Harris as Harris teaches the use of tetrahydrofurfuryl alcohol is an option to produce the desired dissolution rate (paragraph 0048).
Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Since the composition of Webber in view of Harris provides for each of the elements as claimed, the THFA of Harris would be expected to act in the manner as claimed.  
CLAIM 2:   The corrosion inhibitor intensifier enhances inhibitory corrosion action of the metal surface by the corrosion inhibitor compared to inhibitory corrosion action of the metal surface by the corrosion inhibitor in the absence of the corrosion inhibitor intensifier (see discussion of claim 12).
CLAIM 3:  The corrosion inhibitor and the corrosion inhibitor intensifier are coated on the metal surface (via placement in the downhole wellbore).
CLAIMS 5 and 13:  The Webber-Harris combination fails to disclose wherein the high temperature subterranean formation is a deep water wellbore having a subsea depth of about 1000 meters (m) to about 8000 m.
Examiner takes official notice that deep water wellbores of depth of about 1000 m to 800 m are well known in the art as locations of wellbores.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the Webber-Harris combination to be a deep water well as described in the claims as the application of the method in disclosed subterranean formation as the use of a method in one known field would prompt variations for use in a different field based on the design incentive that wellbores have similarities.
CLAIMS 6 and 14:  The Webber-Harris combination fails to disclose wherein the high temperature subterranean formation is a high pressure wellbore having a pressure of about 13.79 megapascals (MPa) to about 55.16 MPa.
Examiner takes official notice that high pressure wellbore having a pressure of about 13.79 megapascals (MPa) to about 55.16 MPa are known in the art.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the Webber-Harris combination to be a high pressure well as described in the claims as the application of the method in disclosed subterranean formation as the use of a method in one known field would prompt variations for use in a different field based on the design incentive that wellbores have similarities.
CLAIMS 7 and 15:  The acid is an organic acid (see, for example, Webber paragraph 0002, 0041).
CLAIMS 8 and 16:  The corrosion inhibitor further comprises a corrosion inhibitor selected from the group consisting of a bis-quaternary ammonium compound, an unsaturated carbonyl compound, 1- phenyl-1-ene-3-butanone, cinnamaldehyde, an unsaturated ether compound, 1-phenyl-3-methoxy-1-propene, an unsaturated alcohol, an acetylenic alcohol, a methyl butynol, methyl pentynol, hexynol, ethyl octynol, propargyl alcohol, benzylbutynol, ethynylcyclohexanol, a Mannich condensation product, a condensation product formed by reacting an aldehyde in the presence of an amide, a polysaccharide, inulin, a tannin, tannic acid, catechin, epicatechin, epigallocatechin, epicatechingallate, formamide, a carbonyl source, an iodide, a quaternary derivative of a heterocyclic nitrogen base, a quaternary derivative of a halomethylated aromatic compound, a terpene, an aromatic hydrocarbon, coffee, tobacco, any derivatives thereof, and any combination thereof (see Webber, paragraph 0041 citing iodide).
CLAIMS 9 and 17:  The acid is present in the treatment fluid in an amount of from about 5% to about 40% by volume of the treatment fluid (see Webber, paragraph 0106).
CLAIMS 10 and 18:  The corrosion inhibitor is present in the treatment fluid in an amount of about 0.5% to about 5% by volume of the treatment fluid (see Webber, paragraph 0106).
CLAIMS 11 and 19:  The corrosion inhibitor intensifier is present in the treatment fluid in an amount of about 1% to about 10% by volume of the treatment fluid (see Webber, paragraph 0106).
CLAIM 20:  The system of claim 20 is inherent to the methods above.
Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive.
Applicant asserts that there is insufficient reasoning to combine the prior art of Webber and Harris.  Applicant “challenges the motivation to ‘produce the desired dissolution rate’”.  However, Harris is clear that “The amount of solvent required depends on the desired dissolution rate for the polymer,” (paragraph 0048).  Harris then goes on to describe considerations to determine the proper amount.  One of ordinary skill in the art would expect a reasonable chance of success without undue experimentation with these guidelines.  This supplies the proper motivation, regardless of the length of potential chemicals disclosed in Harris.
Applicant further asserts there is no motivation to combine a “third inhibitor or a second corrosion inhibitor synergist or a ‘corrosion inhibitor intensifier’ as recited.”  These elements are described as being selected from specific groups (see, for example, claim 1, lines 10-11 describing the group of corrosion inhibitor intensifiers).  As elements of those groups are properly combined, the claim limitations are met.  The motivation for the combination does not need to be the same motivation as Applicant had for combining the elements.
In response to applicant's argument that Harris is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Harris is directed to downhole fluid control, a similar field of endeavor.  Further, both Harris and the current application are classified under E21B43/xx, showing a similar nature.
With respect to the chemical properties, the combinations result in the same chemical elements as the current application.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Since the composition of Webber in view of Harris provides for each of the elements as claimed, the THFA of the combination would be expected to act in the manner as claimed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679